Name: Decision of the EEA Joint Committee No 30/98 of 30 April 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  chemistry;  consumption;  marketing
 Date Published: 1998-11-19

 30.4.1998 EN Official Journal of the European Communities L 310/14 DECISION OF THE EEA JOINT COMMITTEE No 30/98 of 30 April 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 66/97 of 4 October 1997 (1); Whereas Commission Directive 95/17/EC of 19 June 1995 laying down detailed rules for the application of Council Directive 76/768/EEC as regards the non-inclusion of one or more ingredients on the list used for the labelling of cosmetic products (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 8 (Commission Directive 96/45/EC) in Chapter XVI of Annex II to the Agreement: 9. 395 L 0017: Commission Directive 95/17/EC of 19 June 1995 laying down detailed rules for the application of Council Directive 76/768/EEC as regards the non-inclusion of one or more ingredients on the list used for the labelling of cosmetic products (OJ L 140, 23.6.1995, p. 26). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations (a) The second paragraph of Article 9 shall be replaced by: (a) Where the decision of the competent authority of an EU Member State is challenged by another EU Member State, the Commission shall take a decision following the procedures referred to in Article 10 of Council Directive 76/768/EEC, and shall inform the EFTA Surveillance Authority (ESA) of its decision. (b) Where the decision of the competent authority of an EU Member State is challenged by an EFTA State: (i) The EFTA State shall submit its reasoned challenge to the EFTA Surveillance Authority. (ii) Where the ESA finds that the challenge is not justified after examination following procedures established in accordance with Protocol 1, Article 4(d) of this Agreement, it shall take a decision not to transmit the challenge to the Commission, and shall inform the Commission of this decision. (iii) Where the EFTA Surveillance Authority finds that the challenge is justified, it shall transmit it to the Commission. (iv) The Commission shall launch the procedures referred to in Article 10 of Council Directive 76/768/EEC. (v) The Commission shall inform the EFTA Surveillance Authority of its decision. (vi) Where the Commission decides that the challenge is not justified, the ESA may refer the matter to the EEA Joint Committee which shall deal with it in accordance with Article 111 of this Agreement. (c) Where the decision of the competent authority of an EFTA State is challenged by another EFTA State, the EFTA Surveillance Authority shall take a decision in accordance with the procedures established in accordance with Protocol 1, Article 4(d) of this Agreement. It shall inform the Commission of the decision it takes and the Commission shall transmit the decision to the EU Member States. (d) Where the decision of the competent authority of an EFTA State is challenged by an EU Member State: (i) The EU Member State shall submit its reasoned challenge to the Commission. (ii) Where the Commission finds that the challenge is not justified following consultation and the appropriate procedures if necessary, it shall take a decision not to transmit the challenge to the EFTA Surveillance Authority, and shall inform the ESA of this decision. (iii) Where the Commission finds that the challenge is justified, the Commission shall transmit the challenge to the EFTA Surveillance Authority. (iv) The EFTA Surveillance Authority shall take a decision in accordance with the procedures established in accordance with Protocol 1, Article 4(d) of this Agreement. (v) The EFTA Surveillance Authority shall inform the Commission of its decision. (vi) Where the ESA decides that the challenge is not justified, the Commission may refer the matter to the EEA Joint Committee which shall deal with it in accordance with Article 111 of this Agreement.  (b) In the Annex to this Directive (Procedure for granting the registration number referred to in Article 4) the following point shall be inserted after point 2: 3. The following codes are allocated to the EFTA EEA States: 91 Iceland 92 Liechtenstein 93 Norway . Article 2 The texts of Directive 95/17/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 30 April 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 30, 5.2.1998, p. 37. (2) OJ L 140, 23.6.1995, p. 26.